Citation Nr: 1738977	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  10-25 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether a VA Form 9 submitted in June 2010 regarding the evaluation of service-connected lumbosacral spine was timely received.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1998.  

This matter comes before the Board of Veterans' Appeals from May 2008 and September 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in May 2017. A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim as to whether a VA Form 9 submitted in June 2010 regarding the evaluation of service-connected lumbosacral spine was timely received.

2.  The Veteran's cervical spine disability was caused by his military service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of whether a VA Form 9 submitted in June 2010 regarding the evaluation of service-connected lumbosacral spine was timely received have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for establishing service connection for a cervical spine disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As this decision grants the Veteran's claim for entitlement to service connection for a cervical spine disability, no discussion of the Board's duty to notify and assist is necessary.

Withdrawal

At his hearing before the undersigned VLJ in May 2017, the Veteran withdrew the appeal as to the issue of whether a VA Form 9 submitted in June 2010 regarding the evaluation of service-connected lumbosacral spine was timely received.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  A substantive appeal may be withdrawn by a veteran or his or her authorized representative in writing or at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

Thus, there remains no allegation of error of fact or law for the Board to address with respect to this issue.  Accordingly, the Board does not have jurisdiction over the issue, and dismissal is warranted.

Service connection

The Veteran asserts that he has a current cervical spine disability as a result of his military service.  Specifically, he contends that he injured his back and neck in an in-service motor vehicle accident in June 1991. 

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Further, it is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical spine disc disease was diagnosed at a VA examination in June 2009.  Various VA and private treatment records note a history of neck pain during the course of the appeal.  Thus, the Board finds that the Veteran has a current disability for service connection purposes.  The remaining question is whether the cervical spine disability is related to the Veteran's military service.

Service treatment records reflect a single incident of a neck injury in June 1991 following a motor vehicle accident where the Veteran also injured his lower back.  A follow-up private treatment record in June 1992 notes original complaints of neck pain and stiffness as well as current findings of tenderness and myospasm.  The physician reported a marked reduction of normal cervical lordosis with a minimal interruption of the George's Line.  Remaining service treatment records, however, including a retention examination the following May 1992, refer only to the Veteran's lower back pain as well as other ailments. 

As arthritis is not shown to be present to a compensable degree during service or in the year following separation from service, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a).

The Board notes that the RO asserted in its September 2009 rating decision denying the Veteran's claim that the record was silent for findings, complaints, or treatment related to his cervical spine until 2007.  However, the Board draws attention to a July 2000 private treatment record noting the Veteran's treatment for neck pain and a cervical strain.  He was prescribed medication and advised to apply heat to the neck for comfort.  

In June 2006, the Veteran suffered a work injury in which he reinjured his back and neck.  Subsequently, the Veteran began receiving regular treatment for his neck pain, including a total disc replacement at the C5-C6 level of the cervical spine in March 2009.  
 
The Veteran was afforded a VA examination of his cervical spine in July 2009.  The VA examiner was asked to address any relationship between the in-service neck injury and the current cervical spine disability.  The examiner opined that it was at least as likely as not that the Veteran's cervical spine disc disease was related to the in-service neck injury sustained in June 1991.  The examiner explained that following separation from service, the Veteran continued to seek medical care for his neck by way of medication, until the work injury in 2006 further exacerbated the neck injury.   

In May 2017, the Veteran testified at a videoconference hearing before the undersigned VLJ.  The Veteran reported neck pain first manifesting sometime around 1984 following a road march where he also injured his back.  The Board notes that the Veteran's service treatment records do reflect a back injury following a road march in July 1983.  The Veteran also reported injuring his neck and back again in the aforementioned June 1991 motor vehicle accident. 

Based on the foregoing, the Board finds that the Veteran's cervical spine disability is the result of his military service.  Although the Board acknowledges that the record is silent for complaints or treatment for neck pain until July 2000, nearly a decade after his in-service motor vehicle accident, the only medical opinion of record as to the etiology of his cervical spine disability is the positive opinion of the June 2010 VA examiner.  

Furthermore, the Veteran has consistently and credibly asserted that his neck pain symptoms began in service, and he is competent to give evidence that he experienced the same symptoms upon which his cervical spine diagnosis was based.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Given the VA medical opinion, the documented in-service complaints, and the fact that a veteran's lay statements may be sufficient evidence in any claim for service connection, the benefit of the doubt must be given to the Veteran.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Accordingly, service connection for the Veteran's cervical spine disability is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.










      (CONTINUED ON NEXT PAGE)
ORDER

The appeal as to the issue of whether a VA Form 9 submitted in June 2010 regarding the evaluation of service-connected lumbosacral spine was timely received is dismissed.

Entitlement to service connection for a cervical spine disability is granted.







____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


